30 F.3d 129
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Lesley Prince HEART, Plaintiff Appellant,v.G. L. BASS;  H. R. Powell;  P. A. Hopson;  Nurse Gregg;Nurse Mitchell;  Jane Doe 1, Nurse;  Jane Doe 2,Nurse;  D. A. Williams;  M. J.Wilkerson;  J. A. Smith, Jr.,Defendants Appellees.
No. 94-6512.
United States Court of Appeals, Fourth Circuit.
Submitted July 26, 1994Decided Aug. 5, 1994.

Appeal from the United States District Court for the Eastern District of Virginia at Richmond.  David G. Lowe, Magistrate Judge.  (CA-93-719)
Lesley Prince Heart, appellant pro se.
Susan Campbell Alexander, Assistant Atty. Gen., Richmond, VA;  Jeff Wayne Rosen, Adler, Rosen & Peters, P.C., Virginia Beach, VA, for appellees.
E.D.Va.
AFFIRMED.
Before NIEMEYER, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals from the magistrate judge's order denying relief on his 42 U.S.C. Sec. 1983 (1988) complaint.1  Our review of the record and the magistrate judge's opinion discloses that this appeal is without merit.  Accordingly, we affirm the magistrate judge.2  Heart v. Bass, No. CA-93-719 (E.D. Va.  Apr. 26, 1994).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


1
 The case was decided by a magistrate judge exercising jurisdiction upon consent of the parties under 28 U.S.C.A. Sec. 636(c)(1) (West 1993)


2
 The magistrate judge relied substantially on  Strickler v. Waters, 989 F.2d 1375, 1381 (4th Cir.), cert. denied, 62 U.S.L.W. 3319 (U.S.1993), a case relating to prison conditions.  Because Appellant's claim alleges the denial of adequate medical care, the magistrate judge's reliance is misplaced.  Accordingly, we analyzed Appellant's claim under the standard set forth in  Estelle v. Gamble, 429 U.S. 97, 104-06 (1976), and find that the magistrate judge properly denied relief on Appellant's Sec. 1983 complaint